331 S.W.2d 753 (1959)
Ex parte William Joe ISOM.
No. 31409.
Court of Criminal Appeals of Texas.
November 11, 1959.
Robert C. Benavides, Dallas, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
Relator, an inmate of the penitentiary, complains that his confinement is illegal for the reason that he has sufficient credit to satisfy some of the sentences against him and that the others are void.
One of the sentences pronounced upon relator was in Cause No. 7920 in District Court of Hunt County on March 18, 1946.
There is no attack upon this conviction and it has been served.
Another sentence pronounced upon relator was in Cause No. 7919 in the same court, on the same day. This sentence contains the following provision for cumulation:
"The sentence imposed in this cause is cumulated with the sentence imposed against the same defendant in Cause No. 7920 in this court, making a total of 20 years in the two cases."
This sentence, like the other sentence against relator the same day, contained the provision that the defendant be credited with time in jail since his arrest "Sentence to begin January 4, 1946."
It is clear that this seeming conflict was intended to credit relator with the time from January 4, 1946, to March 18, 1946, or some 2½ months. The sentence as a whole manifests that it was to begin at the expiration of the sentence in Cause No. 7920.
*754 The judgment in Cause No. 7919 recites that the defendant was found guilty of theft upon his plea of guilty before the court. The sentence recites that he was adjudged guilty of theft.
We overrule the contention that the judgment is void for failure to further describe the offense. Copy of the indictment is before us and alleges felony theft of an automobile.
Relator has credit for 20 years, 2 months and 8 days, which is sufficient to satisfy the cumulated sentences in Causes 7920 and 7919 in District Court of Hunt County, above described.
Another sentence was pronounced against relator on April 19, 1946. This was in Cause No. 4900 in District Court of Lamar County for felony theft.
This two year sentence contains the following cumulation provision: "This sentence will begin to run at the expiration of the sentence against Defendant in Cause No. 7919 on the Criminal Docket of the District Court of Hunt County, 8th Judicial District of Texas, the State of Texas vs. W. J. Isom."
Relator was charged and tried in Hunt County under the name "Billy Isom", and in Lamar County under the name "W. J. Isom."
The variance in the style of the prior conviction otherwise fully identified is not deemed fatal to the cumulation.
The three cumulated sentences are found to be valid and authorize relator's confinement for 22 years. Since the latter sentence authorizes his present confinement in the penitentiary, the attack made upon a 25 year sentence from Harris County Criminal District Court, also cumulated with the Hunt County sentence in Cause No. 7919, may not be considered at this time.
The application for discharge is denied.